DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Furihata et al. (PG Pub. No. US 2017/0179154 A1) in view of Shim et al. (PG Pub. No. US 2014/0042518 A1).
Regarding claim 1, Furihata teaches an assembly (fig. 76 among others), comprising: 
a memory stack (¶¶ 0364-0366: second-tier stack including layers 232/246) comprising dielectric levels (¶ 0190: 232) and conductive levels (¶ 0228: 246); 
a select gate structure (¶ 0231: subset of 246 located at the level of shallow trench isolation structures 72 constitutes drain-side select gate electrodes) over the memory stack (fig. 76: subset of 246 disposed over remaining portion of 232/246 stack);
a trench (¶ 0198: trench comprising isolation structure 72) extending through the select gate structure (fig. 76: 72 extends through subset of 246); 
the trench having a first side and an opposing second side, along a cross-section (fig. 76: 72 comprises left and right sides); 
the trench splitting the select gate structure into a first select gate configuration and a second select gate configuration (fig. 76: 72 splits 246 into first and second portions); 
channel material pillars (¶ 0203 & figs. 75-76: 60, configured in a pillar shape) extending through the memory stack (fig. 76: 60 extends through 232/246 stack); and 
memory cells (¶ 0203: 50) along the channel material pillars (fig. 76: 50 formed along 60).
Furihata further teaches the select gate structure comprises a word line of a memory structure (¶ 0231).
Furihata is silent to the assembly further comprising a void within the trench and laterally between the first and second select gate configurations, the void is filled with N2 or Ar.
Shim teaches a semiconductor memory device assembly (fig. 10) including a trench extending through a word line structure (fig. 8: trench defined by mask 123 extends through word line structure WL, wherein WL corresponds to 246 of Furihata), wherein a void (¶ 0033: 131) is disposed within the trench and laterally between first and second word line structures (fig. 10: 131 disposed in trench between first and second portions of WL), the void is filled with N2 or Ar (¶ 0033: 131 filled with air.  2 or Ar”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the trench structure of Furihata with the void of Shim, as a means to suppress interference between the word lines (Shim, ¶ 0034), improving operating characteristics and reliability of the semiconductor device (Shim, ¶ 0041).

Regarding claim 2, Furihata in view of Shim teaches the assembly of claim 1 wherein the void is the only void within the trench along the cross-section (Shim, fig. 10: trench comprises a single void).

Regarding claim 3, Furihata in view of Shim assembly of claim 1 comprising an insulative composition over the void and sealing an upper region of the void (Shim, ¶ 0033 & fig. 10: insulative material 127/129, corresponding to isolation material 72 of Furihata, wherein at least portion 129 seals upper region of 131).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Furihata in view of Shim as applied to claim 3 above, and further in view of Hong et al. (PG Pub. No. US 2019/0164767 A1).
Regarding claims 4-6, Furihata in view of Shim teaches the assembly of claim 3, comprising an insulative composition (72 of Furihata, 127/129 of Shim).  Furihata in view of Shim teaches the insulative composition has a planar top surface (Furihata, fig. 76 & Shim, fig. 10: respective elements 72 and 129 have planar top surfaces).
Furihata in view of Shim is silent to wherein the insulative composition comprises:
a dielectric constant of less than about 3.9,
porous silicon dioxide, and/or
silicon dioxide doped with one or more of carbon, boron and phosphorus.
Hong teaches a shallow trench isolation structure (¶ 0101 & fig. 15: 306, corresponding to 72 of Furihata and 127/129 of Shim), wherein an insulative composition of the shallow trench isolation structure comprises extremely low-k dielectric such as porous carbon doped silicon dioxide (¶ 0101).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the insulative composition of Furihata in view of Shim with the material of Hong, as a means to enhance interference suppression between adjacent conductive elements, as well as providing a material suitable for planarization (Hong, ¶ 0101), facilitating the planar surfaces of Furihata and Shim.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  In the instant case, combining the low-k porous carbon doped silicon dioxide of Hong with the isolation trench of Furihata in view of Shim would yield the first select gate configuration and a second select gate configuration of Furihata.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.
Furthemore, adjusting the dielectric constant of Furihata in view of Shim and Hong to arrive at the claimed range of “less than about 3.9” would be a matter of routine optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, Hong discloses the general conditions of low-k dielectric in order to provide a suitable isolation material, and one of ordinary skill in the art of semiconductor manufacturing would recognize that low-k insulating material includes or overlaps the range of “less than about 3.9”.

Claims 7-13, 18-22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (PG Pub. No. US 2017/0358593 A1) in view of Shue et al. (PG Pub. No. US 2013/0320459 A1).
Regarding claim 7, Yu teaches an assembly (figs. 11A-11B & 14A-14D among others), comprising: 
a first stack comprising alternating first dielectric levels and first conductive levels (¶ 0121: first tier, including alternating layers of the insulating layers 132 and electrically conductive layers 146); 
an insulative level (¶ 0068: dielectric layer 180) over the first stack (fig. 11B among others: 180 disposed over 132/146); 
a second stack (¶ 0121: second tier, including alternating layers of the insulating layers 232 and electrically conductive layers 246) over the insulative level (fig. 11B among others: 232/246 disposed over 180); 
the second stack comprising alternating second dielectric levels and second conductive levels (¶ 0121); 
channel material pillars extending through the first stack (¶ 0087 & fig. 11A: channel material 60, arranged in a pillar shape and extending through 132/146); 
some of the channel material pillars being associated with a first sub-block and others of the channel material pillars being associated with a second sub-block (¶¶ 0097 & figs. 10A-10B: 72 separates multiple bub-blocks, each comprising some channel pillars 60); 
memory cells (¶ 0087: memory film 50) along the channel material pillars (fig. 11A: 50 disposed along surfaces of 60); 
a trench (¶ 0097: 72) extending through the second stack (fig. 11A: 72 extends through at least a portion of 232/246);
the trench having a first side and an opposing second side, along a cross-section (fig. 11A: 72 comprises left and right surfaces); 
a first select gate configuration along the first side of the trench and associated with the first sub-block (¶¶ 0097, 0017-0120 & figs. 10B, 11A: 72 divides at least topmost layer 246 into a first select gate portion associated with a first sub-block); 
a second select gate configuration along the second side of the trench and associated with the second sub-block (¶¶ 0097, 0017-0120 & figs. 10B, 11A: 72 divides at least topmost layer 246 into a second select gate portion associated with a second sub-block); 
the first and second select gate configurations including the second conductive levels of the second stack (divided portions of 246 comprise select gate structures); and 
the first and second select gate configurations being laterally spaced from one another by an intervening insulative region along the cross-section (fig. 11A: portions of 246 divided by left and right surfaces of 72).
Yu further teaches the intervening insulative region include dielectric material (¶ 0198) configured to electrically isolate doped semiconductor material layers (¶¶ 0228-0229: 72 electrically isolates portions of conductive layer 246, including embodiments configured with conductive doped semiconductor material).
Yu is silent to the intervening insulative region including a void, and the intervening insulative region comprising one or more of boron and phosphorus.
Shue teaches a semiconductor device assembly (fig. 5) including a trench (¶ 0011: 148) extending through doped semiconductor material layers (¶ 0011: 26/28/30, similar to 246 of Yu) to form 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the intervening insulative region of Yu with the void and material of Shim, as a means to provide a void to enhance insulating capability (Shue, ¶ 0022) between the doped semiconductor material layers of Yu.  
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the trench structure of Shue can be combined with the intervening insulative region of Yu with no change to their respective functions.





    PNG
    media_image1.png
    487
    659
    media_image1.png
    Greyscale


Regarding claim 8, Yu in view of Shue teaches the assembly of claim 7 wherein the channel material pillars extend at least partially through the second stack (Yu, fig. 11A: 60 extends at least partially through 232/246 stack).

Regarding claim 9, Yu in view of Shue teaches the assembly of claim 7 wherein at least an upper region of the void is sealed with an insulative composition (Shue, fig. 5: upper region of 154 sealed with a portion of insulative composition 152).

Regarding claim 10, Yu in view of Shue teaches the assembly of claim 9 wherein the insulative composition is above the void and beneath the void (Shue, fig. 5: 152 disposed above and below 154).

Regarding claim 11, Yu in view of Shim teaches the assembly of claim 9 wherein the insulative composition is above the void and is not beneath the void (Shue, ¶ 0022: in some embodiments, 150 fully seals air gaps 154, and hence ILD 152 does not have substantial portions extending into trenches 148.  In at least this embodiment, 152 is disposed over 154 and not beneath 154).

Regarding claim 12, Yu in view of Shim teaches the assembly of claim 9 wherein the insulative composition is above the void, is beneath the void, and is entirely along sidewalls of the void (Shim, fig. 5: 152 disposed above 154, beneath 154, and at least indirectly along entirety of sidewalls of 148).
The Examiner notes that the limitation of claim 12 (“the insulative composition is…entirely along sidewalls of the void”) is mutually exclusive to the limitation of claim 13 (“the insulative composition is…not entirely along sidewalls of the void”).  Should applicant traverse on the grounds that the limitation of claim 12 is patentably distinct from the cited prior art as applied to claim 13 below, Applicant should submit evidence or identify such evidence now of record showing the inventions to be non-obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a subsequent Restriction/Election Requirement.  Where two or more related inventions are claimed, the principal question to be determined in connection with a requirement to restrict is whether or not the inventions as claimed are distinct. If they are distinct, restriction may be proper.  See MPEP § 806.05 [R-08.2012].

Regarding claim 13, Yu in view of Shim teaches the assembly of claim 9 wherein the insulative composition is above the void, is beneath the void, and is not entirely along sidewalls of the void (Shue, fig. 5: 152 disposed above 154, below 154, and not directly along entirety of sidewalls of 148).

Regarding claims 18-19, Yu in view of Shue teaches the assembly of claim 7 wherein the trench includes a gap (Yu, fig. 11A: 72 comprises a gap); wherein the void extends into the gap (Shue, 154 extends into 148, corresponding to trench 72 of Yu).
Yu in view of Shim is silent to wherein the gap has a lateral dimension of less than or equal to about 20 nm along the cross- section.
However, Yu in view of Shim does teach the assembly is configured as an ultra high density storage device (Yu, ¶ 0002), and there is an industry need for enhancing power distribution without excessively increasing the footprint of a semiconductor chip (Yu, ¶ 0003).  Yu in view of Shim further teaches various device elements have nm-scale dimensions (Yu, ¶¶ 0055, 0065, 0068 among others).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the lateral dimension of the gap, to provide a means for providing an efficient power distribution network in an array of high density memory stack structures, increasing performance of three-dimensional memory devices (Yu, ¶ 0003).
Furthermore, adjusting the gap to meet the claimed limitation of “a lateral dimension along the cross-section of no greater than about 50 nm” would be a matter of routine optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general condition of scaling three-dimensional memory device density is disclosed by Yu.

Regarding claims 20-21, Yu in view of Shue teaches the assembly of claim 7 comprising at least six of the second conductive levels (Yu, ¶ 0079 & fig. 11A: number of repetitions in the second tier is in a range from 2 to 1024).

Regarding claim 22, Yu in view of Shue teaches the assembly of claim 7 wherein the memory cells are NAND memory cells (Yu, ¶ 0148: memory stack structures 55, including memory film 50, comprise memory elements of a vertical NAND device).

Regarding claim 31, Yu in view of Shue teaches the assembly of claim 7 wherein the void is filled with N2 or Ar (Shue, ¶ 0022: 154 filled with air and contains the chemical species of the ambient.  Since air is primarily composed of 78% nitrogen, 21% oxygen and 0.9% argon, the void of Shue implicitly meets the limitation of “filled with N2 or Ar”).

Allowable Subject Matter
Claims 23-25 and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “a trench extending through the second stack, but not entirely through the insulative level;
the trench, along a cross-section, having a first side and an opposing second side; 
the trench including a gap through the lowermost of the second conductive levels; 
the gap having a lateral dimension along the cross-section of no greater than about 50 nm; and 
a void within the trench and extending at least partially across the gap; and 
wherein the trench penetrates into the insulative level” as recited in claim 23.

the trench including a gap through the lowermost of the second conductive levels (fig. 11A: 72 extends through lowermost divided layer 246).
However, Yu is silent to the gap having a lateral dimension along the cross-section of no greater than about 30 nm, a void within the trench and extending at least partially across the gap, or the trench penetrates into the insulative level.  Yu does teach trench 271 extending through the second stack of alternating second dielectric levels and second conductive levels, and penetrating into insulative level 180 (fig. 8A among others), but does not teach 271 not entirely penetrating through the insulative level.
Shim (PG Pub. No. US 2014/0042518 A1) teaches a device assembly (fig. 10) including a trench extending through a conductive line structure (fig. 8: trench defined by mask 123 extends through conductive line structure WL, wherein WL corresponds to 246 of Yu), wherein a void (¶ 0033:131) is disposed within the trench and laterally between first and second conductive line structures (fig. 10: 131 disposed in trench between first and second portions of WL).
Iwata et al. (PG Pub. No. US 2019/0296012 A1) teaches a trench 72 penetrating second stack 232/246 but not penetrating insulative level 180, and second trench 76 penetrating second stack 232/246 and completely penetrating 180.  
Therefore, none of the cited prior art teaches a void within a trench, the trench not entirely penetrating an insulative level over a first stack of alternating first dielectric levels and first conductive levels, as required by independent claim 23.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.